' Cage

e 1:15-cv-00688-CFC Document 69 Filed 04/09/20 Page 1 of 11 PagelD #: 512

 

 

Lally _

 

 

a igs 7
* Palin ole

 

 

 

 

 

~ Pecaival hy

On N eC208 the ( Commun mn hy ean) Bid oop

  

 

 

feady (GLAST) filecko corp CLS Tv Coope an wi

  

vas urkalng

 

alleging that a ape CWWAISIOMEL GEL).

 

as Tconstitobianal ry

 

     

hase in SEGie ated Haxsig Unit QHD. Gr Sept, 20

 

cettlamenk wos reached ev whichtve DEC Copreedtio ‘o.

 

licertat Sapuadins. 49 np (Gk

conditions...

umnerch oy
‘coimip lec wits.

 

 

Asob. Tova 6,200, teDOG has. wot

: the Folloy sung Vechignco€. me-cqrecmnent ot JIVE 2

 

 

Tr the Unided Sites Di sty teat ef.
_ Tocthe District of Delaware,

ps eee

USF DrISMENS who Were. neni st a

 

 

. en aA

 

 

i
Le

 

 

 
Ca

Se 1:15-cv-00688-CFC Document 69 Filed 04/09/20 Page 2 of 11 PagelD #: 513

2.
itranc Larder-sectin 2.0, states .M=a\so -

 

 

/ t Thos D. OC. will We Quai \dole.space,, Chairs

 

7 30, 20\6. Theye.aye. 2 hurclvedsot inmates i

to conduct wograminivtg (1.1 WMD, | GeCUP erp leg Mn VV ovemger |
re AHO oc]

 

- | ne ie ot P wental a)
houseciche SAU lyernotes

“not trap ve percertrat tent have access 10 avy QvGIP

ogra iC Cespite, the prescence oF lorae.
ill ser 1S} waartalhs hs WA Wr |
wht wig 8+ {ave 0. ACLeSS._-

     

 

 

grasp theropyer oy KiCof pagvauawning, The at
eqn Wave VOCE QUAI Jobless. AACA cmH i

 

 

 

 

 

 

bei able 40 sont ck collawd hos huvet Ie,

oe

 

 

—_-conversahon witha wert heath social worker. This. ent nH ;
-Jevel yuncer is vespuisible. for nudredsof nwastes, 0 cle
ties | ABDSeE 1 by bd. OG CH. {yew . oe.

 

 

 

 

‘canara acer sect iM, v2.d st i ipo lates:

 

    

 

frechecren ore ston

 

 

 

  

 

 

2 UWNES! Unk.

. yc if c a Vee veati On. ‘cn nel UA | .
cla ‘apt OP (eKeOdiL -

 

 

 

3 Celiqus pach cssatsidede. cel

 

 opra. lat libra)

 

a)

dive Yndne clan con witla caer inwages

 

0. ane games?

 

1. cavag-

 

g mee WAG

 

 

F televisi@or Ofer leisure achurtles

 

 

 

| 0 tdlepane.
Se 1:15-cv-00688-CFC Document 69 Filed 04/09/20 Page 3 of 11 PagelD #: 514

3

ae

 

| HDmates ion SHU is build nc) ace..taento_o.« age, pc lose ' chal.
“Nine S20) q\so called a chug Kennel) insides wich tere 6.

 

_. payphine present Fer recreation There are. wo tables,claains .
_ @voilableond inmates haveto standin theic Feetfar 2/2 hass
There ave.vo kcard games available, wo cards woleisure
_ (eodug. wnaterials crametnhg usicle the aye. Thess. tems Way

not be nucchasad ckcovmunh aides Mer Lin Woes Wm p IWS.

 

 

 

   

 

 

| Dhaxe.call bot then are, Faced!) stancl avcux Cidly Wher oe
_. lnmerles, are talen astsiCle frere (s AV actly quaiiddle

 

excepto paw back ect in a sinall dog Kenviel. Gomuasium,

 

be tba “j pg Oe Us
law hibrawpare mot availab le fo Wundires cE jwmateSinthe

 

SHU. These inmtasare nctableto access aw} pirevistans Fem

 

 

 

relic

 

attend CMs} qype.ct Pel GOsS Secs. tes S AU, Twit

hm Discpllany) custody hie access nothing aud caunor

— evenplaced p hare“eall. thes cannot aun hve a religous,
\ .

af Jokloook’ or \ecjal watervals, soc Pwo even he confiscated

@D By Clay ing te inn otesin the. SHU the nygler cel gas” Ce

pract ces, this 18.0. wolohinof their first amtichinach eyglars Auch

 

 

 

Ly

 

 

 

 

the, cometh uetwuctored acchulty olan, violates Hoi th

ltt pec Staudarcl of ag reesert Cer

_ Lamendmerch cic | oe
Bwmorles ti SAU\ Tare similar stuatedt.tund yeds of iwwotes.

hove theic radio confisca amie fae SHU
[qual fuse Life"poliay Waich 1S s.ppasset) fo bea privledge \al. _

 
   

 

   

 

 

assiGhel jo di lrert buildings it he SAU, A pviule ce Wo
defined inthe DOC. iawal pvolebook as: special eves;

 

 

fund r oisens gym ade lacne.. comin Savy Vist ourside YaVOn.
fudlner Ane SNe pcs ted 1 lonle the SHU.

 

 

 

 

 

and *deuision ,vacdio.a re oppreved dans che MU.
Ca

 

 

se 1:15-cv-00688-CFC Document 69 Filed 04/09/20 Page 4 of 11 PagelD #: 515
4
Canfiscating property 6 nota privlecine. rasocorriOn. Lnmatas..
Shecause the roles

 

 

 

 

   

hweary ile 0. otWyp 7 mais) mec
stale ay wuch che b\w cin Mundte_caniot

 

 

havecttessb ls By ier iS Wen, he Is. Wessech M ne. -
We

 

 

unFlimacavlciscigivaty custody hecaux facili ny ceoignt.
WI i(\ WOR OCCOMCCLONE.S( .

     

 

 

 

Acreewestn cl order 3A shpJ cies

 

 

bot sual Jamates will uetbe. potin cliscipliveny custo

 

unless csoluiely neccesan Athan DO0.G does wok

 

 

 

hase. SUL imitates inthe. designated areg fer clesxupl van |

 

coStody Hae \acue euckhech. WAS C tareclive, | “B40 laciviQ,

 

ywaentalg i] iuumactes: on aclloinmng hassivG_ areas GC
Aiscioly any oxStodk andl remoulay, allot Yew property. fe

  
 

  

 

 

  

This ipa Wen. SUT inudestfecaive_c.wiscov dere,

 

 

thea place ten. pre, 2 rea aC ontivewant svi NeW...

 

 

of Tu prcpery Cex 4, la). His is ta uiolaticn of BOG.

 

eolft, 4.2.( ay wn ch states that pre 2 hear! af .
‘claaltnct be punt Je..ayvdl ners lu be VU eK | 46 CbSUIE

 

the scdely of. Wares due Mest Hot? Ws. The only tailac

 

 

allaued| ly Staffin disc ill VGA. cusion VOW CWE S| b |caa Corks .
| Creek 2 acts Cundter lol, cS, jwasbrelorh, | tow!

 

Shower Shoes ais is iS AG cathy cruel erach Ce, QuVunane Ste ye

 

 

 

ot TTU.cc, because, D.O, C. Oo CAE alld CUS Lor Lhe Ie aia.

 

 

 

Airelraasboold 6. legal L untiken hs I. COCOG bode
?. swe pape ZL long, Johns 2, toch Ushi holder
8 pen €. toflapest C (cau soe).

 

{eamueli(nes Y, facthsrush ( com ay \

 

S. ps Stume, \0. soap dish nae

 

 

 
Case 1:15-cv-00688-CFC Document 69 Filed 04/09/20 Page 5 of 11 PagelD #: 516

>

 

 

 

 

Aaya aed 4 passess-the follows is ‘toms.
ust " eathicune ,D. OC. Stoke hoe comit oo

 

 

 

 

eyed uncles. tatty on ol iow.)
lander oiled sreety wadlerdodnes. (ax \, a

 

 

 

 

Bechon2b.sti aulates:

 

| Thatthe with ckscipldaar of seam sll el navthe

 

 

 

Stats Fesay nnalehouse Inte SHU every QU coyS..

 

 

 

 

Them tics lisciplinany team ck STUCC has heen ae
120 Gaus £

wiewg, nmackes NA TAC. SHU. BUENA

      

 

 

over a Year WOALe LMkS ad ea UiG| hi of

 

 

 

 

seHlew ert ogyeen revo which calls 4 aw in ote.
to be review) exety WD ays. This is. viotcuibu cy

  

 

 

 

 

 

 

 

 

fyprcally | giant Olah oF STUCE Stal} fo
ases 4 1M, Munces THintne gu...

 

The. inch tony regplark y Keeps. ates nthe. SHU

 

 

 

 

 

 

 

 

 

 

 

- for wore thon ca Geat aud does Vick SCOW Hi Cos
. whut dag. bolequ¢ Wet The. SU aks is
- lesiq

 

 

 

 

 

steal fer waher security imurates. whe uot be,
considered Andes bot Ve Wy teed tS

| ahinates are Mer allyl Ot.ate MWATHE
I alu GF Oflanses WV ich wold. vot. (equire. elas fen

  

   

 

4 sos substance ahue, lewdu BK, ououtl: teed
_. Heommunicait IM, cambling che. Neorere ave. covert Hy.
— taer SO: innnates. hous | i" tine HO vie do. AGe

Ha xu have, ena pov <Clessthanl 7) fone 7
Clq Sse ed to Pay iu. SCOL Hu. dd ‘Lil 1c”. a

 

 

 

 

 

 
Case 1:15-cv-00688-CFC Document 69 Filed 04/09/20 Page 6 of 11 PagelD #: 517

é

— Holbs was asec abeat thy inineles were bei G.. -
Class iiaiGeaee oot ? stolet Wik" his

 

 

 

pe tas hocMastcucted him4to oo sock"

 

 

 

 

 

 

 

 

Pors ant ts ait plaintiff requests

 

 

 

howhicl | sagt (Ho Cu vei aNd, 72 ni

 

 

 

 

 

 

 

ba Theonswthas been (IA a pinot ain

 

the duvec merch foc cur tavern sens: wich Is ithicekt.

 

 

to e.Habn|e: sn dofeucdowle 5 hv lt dis eoard Ceca sorckr, __
Gera wc the Ovwart of pen NES aflertect- I Ave. plaitttt Te

 

 

 

 

| request ie coxt+o ne, defendant | CD foreach
clay + hat We cottleapast Was. vidlaled..

ose

 

 

 

 

 

| Thay HMAC i OWA IN SHU Ottis 4 We+4vewe.

 

wo wae chanel the ano t; oe peg vomm Me

 

awarlable..as wellasdverd incu be auurded cectltime,

 

 

inthe, cunt of 2. clays ame voth, oy viol at VO,

 

 

 

Theil alt to a eC. Weil Weal 1 ‘| Wess WW cané Ay),

 

That Cu hnnate. who WOaS iV) the, HO) sai ] 4) Me.

 

 

Frcune, taho complied with fre! a4 OA MWAWALAC}

 

anilabe. ( (ok-¢cant pacets) ei Coss Joc ck Y

 

 

 

 
Ca

Se 1:15-cv-00688-CFC Document 69 Filed 04/09/20 Page 7 of 11 PagelD #: 518

—

f

 

| q SCOES ORK ORMESPONGENCE. GUeSHOAS. seit by

 

 

comsela be. qucicect 2 B Claus CF fe co tu We,

 
  
 

 

 
 

cevcral SPI
Line, tor heir

  

 

(i oe ars, og, _

treatment.

 

 

 

 

 

 

 

y lvectt wewt } progyctuAl is Si ion ne astifotioa | coe

 

 

network annel on a daily basis oud iamates

 

 

 

Who. canmct abled for asi OS reasus(ia, work,
neclreal tveatynent [sterlus. eta) €or their Gari chimes,

 

—_lecnetit can view such. Since pasot stall has been -

 

| nealraerct fur Jeans avid plan rt GUC cipe CS.

fordier hachiana, 1 Meg ACS, alate requagsts courts, 7:

 

 

OOEC ag snakes cue a be al ue] 40)

 

 

tule such Cgraniwi VC
| canfisclin, soca ne S

    
 

  

} ouch cusal ow ay - Yorwer.
hve unde tekrisy as

 

 

_becquse.o oF tne grits. lengtvack vcard oF of mack! Hoty

NACOMPLIONE..

 

 

 

 

 

For wolahanse of secon 20

 

 

 

 

 

 

 

\ Defaadams have.hod wai able space. Vesuces

 

 

| 46 accomodate. His section, of tne. cgrecineye

 

SCE. HS Incepnad The. 0 QYWNGsILUML:Goes uae i

 

dhe matimun securty hdsihe arecrasdo cl insets ms.

 

 

 

which cauld he, ust Voc uw prank “p (CLOGS. -
Pury ISN. The. \aons| JOY ak ” hui diva hate ho.

 

 

 

 

 

seat} NAO ty dau WoO) WEG ny. ot har Qroctores- wo

 

 

 
Case 1:15-cv-00688-CFC Document 69 Filed 04/09/20 Page 8 of 11 PagelD #: 519

 

cochuity, hae. cul ly vecrecetin ch Zastok ve 2.8. a —
CLYESAS O. pee tne». Tinwartes iq builcl
hee uo wedtt iM access to uristucd led 7
| recreation as well. Plaindifl requests relick
inthe foun Fai order div echivig Sta 4c)
iastal\ tchles Seat! calbes. und

 

 

 

 

 

     

 

 

 

 

‘a boildiva Re dhree® builchiag 17. fo folly comply
| with, SSN. 2d. - ~ _ u - Py

 

 

D. Tamates. in p disciplina ait hove. no unstvuctuved
vec reanu The nl lalete Pe ests, halk: HAs scquel,

 

 

 

UAV Soa pu Sha eat be. Sto ped, “abort ader

gee

 

 

 

 

that he be eg 1s UN tyocturec VECKEOLION pa
orcler ag Teemeyer

 

 

 

 

 

| sock Move | i CULASS4HO_

 

B. Lnnales ta disci aa stuck |
Lowndry, Plas White yeaue CCU + Yb chvecd dae

 

Tags. pcalia \auect ses. OLE SS louacha,

 

OC)

 

N Thmctes 1 SHI Lhe. YD.ACCE 6540 re\ LOCU, 5 pioclices

 

otside the call Cloiuti {4 req Wests ntl. Thagloe

 

alle oct} dy participale.y vig. video | \inld 4 deces lig

 

VEQUIS | ite. <6 utes cn LAA IV.

 

 

 

 

 

 

 

 

 

 
Ca

be 1:15-cv-00688-CFC Document 69 Filed 04/09/20 Page 9 of 11 PagelD #: 520

Lor vloloh aset3aA.

 

 

  

| Thee a teeunan - tutes, thot SNIGSS

 

 

 

| dees dbsclutdy veccesur 5 fl ht REQUESTS

. tat corto stat at S

i} tamales ull vot be, Pot opISG alaska a | ee A

 

 

 

 

 

 

 

 

 

) lac SIM ages cn pvaneg.

 

 

 

conti hemadtaucd (CUACY 9 ol

 

( KO stot 5).

 

 

 

 

 

i
-

 
  

 

LDrecF BOG ATU b kp acc

 

Yvon. SME inunctes in. quiy srcftos tate. SHU Y
with the excephuc of ch scipli many. casted,

 

 

 

 

 

B Drrect OW

 

C soft comp by i DOC. reais |

 

 

_N.Diect

resyavdingy cell [ confent in & Sciphiaay siaios, :

    

 

 

 

TMC Safe op coalisca VO inwieles

 

 

 

 

shoes shoal (2S iN. ele iva COST KS. a.
cide, UIC... mee ays Vt Hi oe

 

 

 

 

 

 

 

 

rauiddliwisch BO
. Play ttt yea ves ccur ‘pader sal at

 

 

 

 

 

OTUCC Fo. ‘a va fro Wat ewig | inmelesin
SHO. avai 120 cays avd adherestes the, cqreed. .

 

 

[epee ica pr agement ocder

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:15-cv-00688-CFC Document 69 Filed 04/09/20 Page 10 of 11 PagelD #: 521

iG

 

aint vequesk. col mmpenscrtay 12 elie in
- oman #45, OOO.

 

 

 

 

. ati ve aes pute
$10,000,

 

cla rags iM ‘hea a a toe

 

 

 

 

 

lant requests aka fees nie ana oF, 700 00.

 

 

 

 

Tssnadedarclony, WL Igemnerct-s ong thats.
|

 

  

wach, geen aden

 

 

) Tsaea Gi\ wr mc cider NC dletanclarcts 4s

 

 

comply ith hed ested | fe), My LC LC ) wutthive
| Bodldys.

 

 

 

 

 

| } Order pla title recoueryof godtime,

 

 

uncle veel vequestedh | iV (ear cs +0_E. M, AO
within SOdays.

 

 

4 Order defendant to cease oud dest tyovre

 

applying qual lituol Life’ deg becgusé. said

 

 

AOL re nora’ £\\ \e, with tn x stole. codwaimistradl ve

 

 

foods which hasal] lle pisot pdiigy i, ee
oN <3 ov VU"

 

 

 

 

 

 
Case 1:15-cv-00688-CFC Document 69 _ Filed 04/09/20

 

They ren a5 Bt ccd SSIS
Avec) ‘by | |

Be PTI 17,2 el 2 ie on Dele. clink

Dai Ou ligt: CT

TG,

Hi PADD YOCK 0 GAD.

  

 

VA Cone HE. SA uiCe.

Page 11 of 11 PagelD #: 522

 

 

 

Susy DE \9997

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
